Title: From Thomas Jefferson to John Laval, 24 December 1821
From: Jefferson, Thomas
To: Laval, John


Sir
Monticello
Dec. 24. 21.
In your letter of Oct. 9. you were so kind as to inclose me a catalogue in which I observe mentioned a Dion Cassius 4 vols 16o Greek 6.D. will you be so good as to note to me whether it has a translation or only the Greek text, whether notes, and by whom, as well as the place and date of it’s publication. am I right in understanding the figures 16o to mean ‘in sixteens’ the English term? Accept the assurance of my esteem & respect.Th: Jefferson1822. Apr. 26. wrote to him forHerodotus3.v.Thucydides2.Xenophon5.Plutarch6all of same format, 16o